Exhibit 10.3

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and effective as of
April 25, 2012 (the “Effective Date”) between Ares Management LLC (the
“Licensor”), and Ares Commercial Real Estate Corporation, a corporation
organized under the laws of the State of Maryland (the “Corporation”) (each a
“party,” and collectively, the “parties”).

 

RECITALS

 

WHEREAS, to its knowledge Licensor is the owner of the trade name “ARES” (the
“Licensed Mark”) in the United States of America (the “Territory”).

 

WHEREAS, the Corporation is a newly organized specialty finance company that
intends to qualify as a real estate investment trust for federal income tax
purposes and will elect to receive the tax benefits afforded by Sections 856
through 860 of the Internal Revenue Code of 1986, as amended;

 

WHEREAS, pursuant to the Management Agreement dated as of April 25, 2012,
between Ares Commercial Real Estate Management LLC, a subsidiary of Licensor
(the “Manager”), and the Corporation (the “Management Agreement”), the
Corporation has engaged the Manager to act as the manager to the Corporation;
and

 

WHEREAS, the Corporation desires to use the Licensed Mark in connection with the
operation of its business, and Licensor is willing to permit the Corporation to
use the Licensed Mark, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

 

LICENSE GRANT

 

1.1          License.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to the Corporation, and the Corporation hereby accepts
from Licensor, a personal, non-exclusive, non-transferable, royalty-free right
and license to use the Licensed Mark solely and exclusively as an element of the
Corporation’s own company name and in connection with the business of the
Corporation of making investments.  Except as provided above, neither the
Corporation nor any affiliate, owner, director, officer, employee, or agent
thereof shall otherwise use the Licensed Mark or any derivative thereof without
the prior express written consent of Licensor in its sole and absolute
discretion.  All rights not expressly granted to the Corporation hereunder shall
remain the exclusive property of Licensor. The Corporation shall not have a
right to sublicense the Licensed Mark except to a wholly owned subsidiary and
any sublicense shall terminate if such entity ceases to be a wholly owned
subsidiary. The Corporation shall be

 

1

--------------------------------------------------------------------------------


 

responsible for any such sublicensee’s compliance with the terms and conditions
of this Agreement.

 

1.2          Licensor’s Use.  Nothing in this Agreement shall preclude Licensor,
its affiliates, or any of their respective successors or assigns from using or
permitting other entities to use the Licensed Mark whether or not such entity
directly or indirectly competes or conflicts with the Corporation’s business in
any manner.

 

ARTICLE 2

 

OWNERSHIP

 

2.1          Ownership.  The Corporation acknowledges and agrees that Licensor
is the owner of all right, title, and interest in and to the Licensed Mark, and
all such right, title, and interest shall remain with the Licensor.  The
Corporation shall not otherwise contest, dispute, or challenge Licensor’s right,
title, and interest in and to the Licensed Mark during the term of this
Agreement or anytime thereafter.

 

2.2          Goodwill.  All goodwill and reputation generated by the
Corporation’s use of the Licensed Mark shall inure to the benefit of Licensor,
and ownership of such goodwill shall rest in Licensor, and is otherwise hereby
assigned by the Corporation, without need for any other action by any party. 
The Corporation shall not by any act or omission use the Licensed Mark in any
manner that disparages or reflects adversely on Licensor or its business or
reputation.  Except as expressly provided herein, neither party may use any
trademark or service mark of the other party without that party’s prior written
consent, which consent shall be given in that party’s sole discretion.

 

ARTICLE 3

 

COMPLIANCE

 

3.1          Quality Control.  In order to preserve the inherent value of the
Licensed Mark, the Corporation agrees to use the Licensed Mark in a manner that
maintains the quality of the Corporation’s business and the operation thereof
equal to the standards prevailing in the operation of Licensor’s business.  The
Corporation further agrees to use the Licensed Mark in accordance with quality
standards established by Licensor.  At Licensor’s request, the Corporation will
provide Licensor with samples of the Corporation’s or any sublicensee’s use of
the Licensed Mark and, if Licensor determines that such use does not conform to
such standards, Licensor will make such change as shall be requested by Licensor
within 30 days of written notice from Licensor.

 

3.2          Compliance With Laws.  The Corporation agrees that the business
operated by it in connection with the Licensed Mark shall comply with all laws,
rules, regulations and requirements of any governmental body in the Territory or
elsewhere as may be applicable to the operation, advertising and promotion of
the business, and shall notify Licensor of any action that must be taken by the
Corporation to comply with such law, rules, regulations or requirements.

 

2

--------------------------------------------------------------------------------


 

3.3          Notification of Infringement.  Each party shall promptly notify the
other party and provide to the other party all relevant background facts upon
becoming aware of (i) any registrations of, or applications for registration of,
marks in the Territory that do or may conflict with any Licensed Mark, and
(ii) any infringements, imitations, or illegal use or misuse of the Licensed
Mark in the Territory.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

4.1          Mutual Representations.  Each party hereby represents and warrants
to the other party as follows:

 

(a)           Due Authorization.  Such party is an entity duly formed and in
good standing as of the Effective Date, and the execution, delivery and
performance of this Agreement by such party have been duly authorized by all
necessary action on the part of such party.

 

(b)           Due Execution.  This Agreement has been duly executed and
delivered by such party and, with due authorization, execution and delivery by
the other party, constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms.

 

(c)           No Conflict.  Such party’s execution, delivery and performance of
this Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the charter, by-laws or limited liability company agreement (or
similar organizational documents) of such party; (ii) conflict with or violate
any law or governmental order applicable to such party or any of its assets,
properties or businesses; or (iii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

 

4.2          Licensor makes no representation or warranty to the Corporation
with respect to Licensor’s right to use and/or license the Licensed Mark.

 

ARTICLE 5

 

TERM AND TERMINATION

 

5.1          Term.  This Agreement shall expire (i) upon expiration or
termination of the Management Agreement; (ii) if Manager ceases to serve as
manager to the Corporation; or (iii) by Licensor or the Corporation upon 180
days’ written notice to the other party.

 

5.2          Termination for the Corporation’s Breach.  If the Corporation
breaches this Agreement and fails to cure such breach within 30 days following
receipt of written notice from

 

3

--------------------------------------------------------------------------------


 

Licensor of such breach, Licensor shall have the right, upon written notice to
the Corporation, to immediately terminate this Agreement.

 

5. 3         Upon Termination.  Upon expiration or termination of this
Agreement, all rights granted to the Corporation under this Agreement or to any
sublicensee any sublicensee with respect to the Licensed Mark shall cease, and
the Corporation and any sublicensees shall immediately discontinue use of the
Licensed Mark.  For one year following termination of this Agreement, the
Corporation and any sublicensee shall specify on all public-facing materials in
a prominent place and in prominent typeface that the Corporation (and any such
sublicense) is no longer operating under the Licensed Mark and is no longer
associated with Licensor.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1          Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Neither party may assign, delegate or otherwise transfer this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party.  Any purported assignment in violation of
this provision shall be void.  No assignment by either party permitted hereunder
shall relieve the applicable party of its obligations under this Agreement.  Any
assignment by either party in accordance with the terms of this Agreement shall
be pursuant to a written assignment agreement in which the assignee expressly
assumes the assigning party’s rights and obligations hereunder.

 

6.2          Independent Contractor.  Except as expressly provided or authorized
in the Management Agreement, neither party shall have, or shall represent that
it has, any power, right or authority to bind the other party to any obligation
or liability, or to assume or create any obligation or liability on behalf of
the other party.

 

6.3          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at their respective principal executive office addresses.

 

6.4          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, including, without
limitation, Sections 5-1401 and 5-1402 of the New York General Obligations Law
and New York Civil Practice Laws and Rules 327(b).  The parties unconditionally
and irrevocably consent to the exclusive jurisdiction of the courts located in
the State of New York and waive any objection with respect thereto, for the
purpose of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

6.5          Amendment.  This Agreement may not be amended or modified except by
an instrument in writing signed by all parties hereto.

 

4

--------------------------------------------------------------------------------


 

6.6          No Waiver.  The failure of either party to enforce at any time for
any period the provisions of or any rights deriving from this Agreement shall
not be construed to be a waiver of such provisions or rights or the right of
such party thereafter to enforce such provisions, and no waiver shall be binding
unless executed in writing by all parties hereto.

 

6.7          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

6.8          Headings.  The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.9          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.

 

6.10        Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
with respect to such subject matter.

 

6.11        Third Party Beneficiaries.  Nothing in this Agreement, either
express or implied, is intended to or shall confer upon any third party any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date by its duly authorized officer.

 

 

 

LICENSOR:

 

 

 

ARES MANAGEMENT LLC

 

 

 

 

 

By:

/s/ DANIEL F. NGUYEN

 

 

Name: Daniel F. Nguyen

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CORPORATION:

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

 

 

 

 

By:

/s/ RICHARD S. DAVIS

 

 

Name: Richard S. Davis

 

 

Title: Chief Financial Officer

 

6

--------------------------------------------------------------------------------